Citation Nr: 0916267	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-16 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1940 to August 
1945.  The appellant seeks surviving spouse benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Appeals (VA) Regional Office (RO) that denied 
service connection for the cause of the Veteran's death.  The 
Board remanded this claim for additional development in 
August 2008.  The appellant testified before the Board in 
March 2009.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's service-connected chronic bronchitis 
materially and substantially contributed to his death in June 
2004.   

2.  At the time of the Veteran's death, he had a 30 percent 
rating for service-connected bronchitis; a 20 percent rating 
for service-connected residuals of gunshot wound left 
shoulder and service-connected residuals of gunshot wound 
left calf; a 10 percent rating for service-connected 
residuals of gunshot wound right thigh; and a 0 percent 
rating for service-connected malaria.  He had no other 
service-connected disabilities.   
CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed substantially or materially to the Veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.309, 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2008).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2008).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2008).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  A current 
disability must be related to service or to an incident of 
service origin.  A Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, such as cardiovascular disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the Veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show that a current disability exists 
and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran died in June 2004.  A June 2004 death certificate 
lists his cause of death as end stage dilated cardiomyopathy, 
due to coronary artery disease and hypertension.  Congestive 
heart failure and chronic bronchitis were also listed as 
significant contributory causes.    

At the time of the Veteran's death, a 30 percent rating was 
in effect for service-connected bronchitis; a 20 percent 
rating was in effect for service-connected residuals of 
gunshot wound left shoulder and service-connected residuals 
of gunshot wound left calf; a 10 percent rating was in effect 
for service-connected residuals of gunshot wound right thigh; 
and a 0 percent rating was in effect for service-connected 
malaria.  Service connection had not been established for 
cardiomyopathy, coronary artery disease, hypertension, or 
congestive heart failure, most of the conditions listed on 
the death certificate.  However, service connection had been 
established for bronchitis, one of the significant 
contributory causes listed on the death certificate.  The 
appellant's primary contention is that the Veteran's service-
connected chronic bronchitis materially contributed to his 
congestive heart failure, coronary artery disease, 
hypertension, and dilated cardiomyopathy, and thereby to his 
death.  

A VA examiner reviewed the claims file in April 2005 and 
opined that there was no evidence to support that it was at 
least as likely as not that the Veteran's chronic bronchitis 
hastened his death or caused any significant debilitation to 
his overall medical condition.  The examiner explained that 
the Veteran's multiple medical problem list in his private 
medical records had not included a pulmonary diagnosis or 
medications for treatment of a chronic lung condition.  The 
examiner noted that there were only multiple cardiac 
diagnoses in the Veteran's medical records.  The examiner 
also found that at a July 2001 VA examination, the Veteran 
was diagnosed with chronic obstructive pulmonary disease and 
only reported a history of pulmonary bronchitis.  He had 
complained of chronic trouble with his breathing, dyspnea on 
minimal exertion, and a history of chronic bronchitis with 
one or two episodes a year that required antibiotics.  
However, the Veteran had denied productive cough or sputum, 
hemoptysis, anorexia, and being on any specific medications 
for bronchodilatation.  The examiner explained that the 
Veteran's dyspnea on minimal exertion had been a result of 
his poor cardiac ejection fraction of 30 percent and chronic 
atrial fibrillation.  The examiner concluded that the 
immediate cause of the Veteran's death had been end stage 
dilated cardiomyopathy due to coronary artery disease and 
hypertension and stated that bronchitis had not resulted in 
the underlying cause of death.  

In a March 2005 letter, the Veteran's primary care physician 
stated that he was well aware of all of the Veteran's health 
conditions and opined that chronic bronchitis had been a 
contributing factor in his death.  

The Veteran's treating pulmonologist submitted a November 
2005 letter in which he reported that he had managed the 
Veteran's pulmonary health for over two years prior to his 
death.  He stated that the Veteran did have severe dilated 
cardiomyopathy and congestive heart failure but that he had 
also suffered from a chronic moderate to severe lung disease 
which had contributed to daily shortness of breath and had 
eventually led to chronic hypoxemia requiring supplemental 
oxygen.  The pulmonologist opined that the severity of the 
Veteran's heart disease had not allowed him to compensate for 
his underlying lung disability and that he had probably 
developed some degree of pulmonary hypertension as a result, 
which led to his death.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the June 2004 death certificate report 
from the Veteran's attending physician and the March 2005 and 
November 2005 medical opinions from the Veteran's private 
treating physicians are more probative than the April 2005 VA 
medical opinion.  The private physicians had the benefit of 
observing the Veteran's physical condition for years before 
his death through examining and treating him, and they had 
been able to personally monitor the effects that his 
pulmonary disability and cardiac disabilities had on each 
other.  Additionally, in conducting a thorough examination of 
the Veteran's body, the attending physician at the Veteran's 
death found, independently of the Veteran's treating 
physicians, that bronchitis had been a significant condition 
contributing to his death.  Although the April 2005 VA 
examiner reviewed the Veteran's case file, she did not have 
the advantage of closely monitoring and treating the 
Veteran's disabilities like his private physicians did.  She 
also did not have the benefit of conducting a physical 
examination of the Veteran at the time of his death like the 
attending physician did.  Furthermore, the November 2005 
treating physician provided adequate rationale for the 
opinion that the Veteran's bronchitis had caused him to 
develop pulmonary hypertension, which caused his later 
development of dilated cardiomyopathy and led to his death.  
Given that the June 2004, March 2005, and November 2005 
medical opinions found that the Veteran's service-connected 
bronchitis had materially and substantially contributed to 
his hypertension, which led to his coronary artery disease 
and dilated cardiomyopathy and thereby his death, the Board 
finds that service connection for the cause of the Veteran's 
death is warranted.  

As the preponderance of the evidence is in favor of the 
appellant's claim, service connection for the cause of the 
Veteran's death is warranted.  All reasonable doubt has been 
resolved in favor of the claimant in making this decision.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   


ORDER

Service connection for the cause of the Veteran's death is 
granted.  


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


